UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2041



OBAFEMI OLUSEUN OPESANMI,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A23-587-344)


Submitted:   April 9, 2008                  Decided:   April 25, 2008


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Winston Wen-Hsiung Tsai, Bethesda, Maryland, for Petitioner.
Jeffrey S. Bucholtz, Acting Assistant Attorney General, Barry J.
Pettinato, Assistant Director, Kristin A. Moresi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Obafemi     Oluseun    Opesanmi,    a   native    and     citizen     of

Nigeria,   petitions    for   review   of     an   order    of    the    Board   of

Immigration   Appeals     (“Board”)    denying      his    motion       to   reopen

immigration proceedings.

           Based on our review of the record, we find that the Board

did not abuse its discretion in denying the motion as untimely

filed.   See 8 C.F.R. § 1003.2(c)(2) (2007).           We further find that

the Board acted well within its discretion in finding that Opesanmi

was statutorily ineligible for adjustment of status on the ground

that he failed to depart the United States within the time period

granted for voluntary departure.        See 8 U.S.C.A. § 1229c(d)(1)(B)

(West 2005 & Supp. 2007).        Finally, we lack jurisdiction to review

Opesanmi’s claim that the Board should have exercised its sua

sponte power to reopen his removal proceedings.                  See Tamenut v.

Mukasey, __ F.3d __, 2008 WL 637617 (8th Cir. Mar. 11, 2008) (en

banc) (collecting cases).          We therefore deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                    - 2 -